Citation Nr: 0501329	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Atty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to March 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of December 2000 (PTSD) and May 2003 (TDIU) by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A hearing before a hearing officer was held at 
the RO in September 2002.  In May 2003 the veteran advised VA 
that he no longer desired the videoconference hearing before 
a Veterans Law Judge he had previously requested.  In 
September 2003 the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's PTSD 
has been manifested by symptoms producing occupational and 
social impairment with deficiencies in most areas; symptoms 
productive of total occupational and social impairment are 
not shown.

2.  The veteran's service-connected PTSD prevents him from 
maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 (2004).

2.  The criteria for establishing entitlement to TDIU are 
met.  38 U.S.C.A. §§ 1155, 5107 (2003); 38 C.F.R. § 4.16(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  VCAA notice requirements 
appear to be satisfied.  If there is any notice deficiency, 
the veteran is not prejudiced by the determinations below.  
Regarding the veteran's PTSD, the December 2000 rating 
decision which granted service connection for this 
disability, and a January 2002 statement of the case (SOC) 
properly (see VAOPGCPREC 8-2003) provided notice regarding 
the "downstream" increased rating issue.

Factual Basis

A May 1992 Social Security Administration determination shows 
that the veteran was found to be disabled as of March 1992, 
with a primary diagnosis of chronic renal failure.  A 
secondary diagnosis was not provided.

A May 2000 VA PTSD admission note shows a diagnosis of PTSD.

On October 2000 VA PTSD examination the examiner noted that 
there was significant social and industrial impairment 
associated with the veteran's PTSD symptomatology.  The 
veteran reported that he had not worked since 1987.  Chronic 
PTSD was diagnosed.  The Global Assessment of Functioning 
(GAF) score assigned was 50.  

In December 2000 a VA counseling psychiatrist found that the 
veteran could not work due to psychiatric and physical 
problems.  (Notably, the veteran suffers from chronic renal 
insufficiency which requires regular dialysis treatment.)

VA outpatient treatment records, dated in February and 
December 2001 shows, respectively, that the veteran was 
unable to work due to psychiatric symptoms and that he was 
unemployable due to medical and psychological problems.

On January 2002 VA PTSD examination the examiner opined that 
the veteran was too weak physically to be expected to hold 
down a job.  The GAF score assigned was 50.  The examiner 
mentioned that it was not possible to assign a separate GAF 
score solely for PTSD, apart from the veteran's renal 
difficulties.  

On February 2003 VA examination it was noted that the veteran 
suffered from moderate symptoms and impairment in functioning 
due to PTSD, and that his PTSD symptoms had not been severe 
over the past year.  

A December 2003 letter from the veteran's treating VA 
psychiatrist indicates that the veteran suffers from signs 
and symptoms consistent with PTSD.  He opined that, due to 
his PTSD, the veteran was totally and permanently disabled.  

On April 2004 VA examination it was reported that the veteran 
was unable to sleep without medication assistance and that he 
had nightmares (about dead people and firefights) two to 
three times a week.  The veteran also complained of constant 
thoughts of Vietnam and of flashbacks and intrusive thoughts 
about once a week.  He added that his social life was 
constricted and that he avoided making friends.  Examination 
showed the veteran to be alert and oriented to time, place, 
and person.  His mood and affect were restricted; speech was 
normal; and thought processes were coherent and goal 
directed.  He was not delusional, and denied suicidal or 
homicidal ideation.  Chronic PTSD was diagnosed; the GAF 
score assigned was 46.  The examiner opined that the veteran 
was totally and permanently disabled from a combination of 
PTSD and end-stage renal disease.  He was impaired in the 
areas of social and vocational life.  The examiner noted that 
the veteran continued to have moderate to severe symptoms of 
PTSD in the form of intrusive thoughts, nightmares, 
flashbacks, and exaggerated startle severity.  The examiner 
added that it was "difficult to sort out" how much of the 
veteran's disability was due to his PTSD and how much was 
associated with his medical problems.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
as to the rating for PTSD is from the initial rating assigned 
with the grant of service connection in December 2000.  

PTSD is rated under Code 9411 of VA's Rating Schedule.  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  

Analysis

PTSD

The Board finds at the outset that the symptoms of PTSD and 
GAF scores assigned have remained fairly consistent 
throughout the appeal period, and that "staged ratings" are 
not warranted.  The disability picture presented by the 
veteran's PTSD reasonably warrants assignment of a 70 percent 
rating.  The PTSD has consistently (through examinations in 
2001, 2002, 2004) been shown to produce serious occupational 
impairment.  While the veteran has co-existing physical 
(particularly renal) problems which impact substantially on 
his ability to work, examiners have fairly consistently 
opined that PTSD impacts on the veteran's employability, and 
that he is unemployable.  The examiners have also fairly 
consistently been unable (or unwilling) to distinguish the 
degree to which the veteran's physical and psychiatric 
problems, each, contribute to his unemployability.  It is 
reasonably shown that as a result of his PTSD the veteran has 
occupational and social impairment with deficiencies in most 
areas, thus warranting a 70 percent rating.  A schedular 
rating in excess of 70 percent is not warranted, as there is 
no evidence of symptoms productive of total occupational and 
social impairment.

TDIU

The veteran's service-connected PTSD is now rated 70 percent 
disabling.  By itself, though the medical record is somewhat 
conflicting concerning this point (as will be discussed 
below), the PTSD disability is sufficiently disabling to 
preclude regular employment.  Accordingly, requirements for 
TDIU are met.  38 C.F.R. § 4.16.  

A December 2003 letter from a VA psychiatrist indicates that 
the veteran is totally and permanently disabled "because of 
his PTSD."  It is also significant to note that while prior 
VA medical opinions in December 2000 and December 2001 found 
that the veteran could not work due to both psychiatric and 
physical (chronic renal insufficiency) problems, on recent 
April 2004 VA PTSD examination the examiner indicated that it 
was not possible to distinguish how much of the veteran's 
disability was due to his psychiatric (PTSD) problems and how 
much was due to physical disabilities.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that it is 
shown that the veteran is unemployable due to his PTSD, and 
that the requirements for establishing entitlement to TDIU 
are met.  





ORDER

A 70 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.

TDIU is granted, subject to the regulations governing payment 
of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


